Citation Nr: 0616013	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-20 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of 
craniopharyngioma, status post craniotomy.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1973.

This appeal arises from an April 2002 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
January 2006.  


FINDING OF FACT

The veteran has not submitted or identified competent medical 
evidence of a nexus between his brain tumor, status post 
craniotomy, and any event or incident during his active 
military service.  


CONCLUSION OF LAW

A brain tumor, and the residuals thereof, was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the veteran was provided notice consistent with 
the VCAA prior to the initial RO decision in April 2002.

In the Mayfield case the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an October 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of the May 2004 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, no rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.  

II.  Factual Background

Service medical records (SMRs) are completely negative for 
complaints, diagnoses, or treatment of a brain tumor or 
associated headaches.  At his separation physical examination 
in 1972, the veteran did note a history of frequent and 
severe headaches.  However, the physician provided no further 
summary or elaboration.

There are essentially no other pertinent clinical records 
associated with the claims file until 2001, when the veteran 
began fairly regular treatment for headaches and decreased 
visual acuity.  He gave a history of headaches over the past 
6-7 years.  A computerized tomography (CT) scan and magnetic 
resonance imaging (MRI) findings revealed a tumor in the 
suprasellar area, encompassing the pituitary gland.  The 
remaining records show the veteran underwent a craniotomy in 
August 2001.  No physician related the veteran's brain tumor 
to service at that time, nor did subsequent doctors who have 
treated the veteran since that time.  

During his Travel Board hearing in January 2006, the veteran 
presented testimony about the onset and severity of his brain 
tumor.  He testified that he had experienced headaches as a 
result of exposure to gunfire during service.  He testified 
that his physician told him his particular type of tumor was 
normally found in children, and therefore he believed his 
tumor must have existed during service.  The record was held 
open for 60 days to allow the veteran the opportunity to 
submit any additional evidence.  No additional evidence was 
received.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

The regulations also provide for consideration of chronicity 
and continuity of symptomatology after service, at 38 C.F.R. 
§ 3.303(b).  The chronicity provision of section 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic disorder in service or during an 
applicable presumption period, and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
granted or reopened on the basis of section 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require medical expertise to relate the 
veteran's present disability to the post-service symptoms.  
Id., at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, the SMRs are negative for any diagnosis of, or 
treatment for, symptoms suggestive of brain tumor.  Although 
the veteran noted a history of headaches at separation in 
1972, his SMRs are otherwise negative for complaints or 
treatment of them.  The paucity of evidence of in-service 
incurrence of headaches or a brain tumor is not, however, the 
only shortcoming in this claim, for there is no medical 
evidence in this record that links his post-service brain 
tumor to his military service.  

The earliest recorded medical history places the presence of 
the brain tumor in 2001, 28 years after he completed service 
in 1973.  This leaves a significant gap between service 
separation and the initial confirmation of the brain tumor, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  That is, there is no competent 
evidence of continuing or chronic headaches or a brain tumor 
in the years following service.  As a result, chronicity 
and/or continuity of symptomatology is not established.  38 
C.F.R. § 3.303(b); Savage, at 498.  

The Board has carefully considered the veteran's assertions 
in making this decision, and considers them credible insofar 
as he described his symptoms and his belief in the merit of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  He has not brought forth any 
competent evidence that would establish a nexus between his 
brain tumor and military service, and no examiner has 
attributed his brain tumor to military service.  Moreover, 
although the veteran indicated that a doctor told him his 
type of tumor is normally manifested in children, it would be 
speculative to infer service connection from that generic 
information when the evidence of record shows no objective 
indication of the veteran's actual disability until nearly 3 
decades after his separation from service.

The Board further notes that record was held open for 60 
days, specifically to allow the veteran the opportunity to 
either appropriately identify additional records, or to 
obtain and submit such for consideration in his appeal.  No 
evidence has been subsequently submitted.  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for residuals of craniopharyngioma, status 
post craniotomy, is denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


